DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 36-43 directed to an invention non-elected without traverse.  Accordingly, claims 36-43 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part, 
“presenting the color encoded sequence of digits at the display in the form of light flashes after it has been determined by the proximity sensor of the mobile device that the mobile device is in a range of millimeters from the photo-receptor and that the display side of the mobile device is placed against the photo-receptor”. 
It appears the “proximity detector” determines when the mobile device is in a range of millimeters from the photo-receptor and that the display side of the mobile device is placed against the photo-receptor. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “range of millimeters”, and the claim also recites “mobile device display touching the photo-receptor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

The term “range of millimeters” in claim 1 is a relative term which renders the claim indefinite. The term “range of millimeters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the feature “range of millimeters”, however, the specification fails to define the standard for this recited range. The term “vicinity” recited in the specification fails to define the distance of the mobile device to the photo-receptor. 

Claim 1 recites in part, 
“indicating, by a light intensity sensor, whether the display side of the mobile device is placed against the photo-receptor” 
It is unclear what structural element contains the light intensity sensor. 

Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Appropriate correction is required. 
Dependent claims 3-5, 7-12 and 54 are rejected based on their dependence, directly or indirectly on claim 1. 

Claim 12 recites the limitation "the third party financial entity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 3-5, 7-12 and 54 are allowed over prior art.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant prior art teaches the combination: 
indicating, by a light intensity sensor, whether the display side of the mobile device is placed against the photo-receptor; and 
presenting the color encoded sequence of digits at the display in the form of light flashes after it has been determined by the proximity sensor of the mobile device that the mobile device is in a range of millimeters from the photo-receptor and that the display side of the mobile device is placed against the photo-receptor” 
as recited in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687